Citation Nr: 1811444	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic frontal sinusitis, rated as 30 percent disabling, prior to February 20, 2017, and 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to November 1978 and from June 1979 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In a September 2016 decision, the Board granted an intermediary 30 percent rating for chronic sinusitis prior to January 31, 2014.  The issue of entitlement to a rating in excess of 30 percent for sinusitis was remanded for additional development.  At that time, the Board also granted higher ratings for service-connected lumbar spine disability, radiculopathy of the right lower extremity and degenerative joint disease of the right knee.

In an August 2017 rating decision, a 50 percent rating was assigned for chronic sinusitis from February 20, 2017.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized on the title page to reflect the staged ratings assigned.  


FINDING OF FACT

The Veteran's chronic sinusitis has resulted in near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  



CONCLUSION OF LAW

The criteria for a 50 percent rating throughout the appeal for chronic sinusitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6512 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under The General Rating Formula for Sinusitis (DCs 6510 through 6514), a 30 percent rating is warranted for chronic frontal sinusitis under DC 6512 with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DCs 6510-6514. 

II.  Analysis

The Veteran seeks a higher rating for chronic sinusitis.  As noted above, staged ratings have been assigned.  A 30 percent rating is assigned, prior to February 20, 2017, and a 50 rating is assigned thereafter.  

The Board notes that the increase to 50 percent was based on the February 2017 VA examination report reflecting the severity of sinus symptoms.  These findings are not dissimilar from the findings reported prior to the February 2017 VA examination.  

For example, in March 2014 and November 2015 submissions, the Veteran noted daily headache pain, tenderness, and discharge due to sinusitis.  Prescribed medication was noted to be required nightly to limit sinus drainage and facilitate sleep, along with daily use of nasal spray several times a day to aid breathing.  Both the February 2014 and February 2017 VA examination reports reflect in excess of 7 non-incapacitating episodes of sinusitis per year.  

The February 2014 VA examination report notes daily headache pain, tenderness, and discharge.  VA treatment records in January 2016 note chronic sinusitis, along with a history of three sinus surgeries and septoplasty.  Daily use of Flonäse and nightly use of Benadryl was noted.  A deviated nasal septum to the left, turbinate hypertrophy, and large middle turbinates were reported.  Inability to visualize the sinus ostiae was noted.  The impression was allergic rhinitis, and prescriptions included Prednisone.  A computed tomography (CT) scan was noted to show patent supraturbinal maxillary ostomies with polyp or mucous retention cyst in each maxillary sinus, as well as patchy ethmoid mucosal thickening.  

Although the December 2012 VA examination report notes no sinusitis in the previous 12 months, a November 2012 VA record reflects chronic sinusitis.  Moreover, in his February 2013 notice of disagreement (NOD), and consistent with his testimony at the June 2014Board hearing, the Veteran maintained that he experienced the same symptoms, prior to February 2014, to include nightly and severe morning sinus discharge, painful sinus headaches on a weekly basis, and regular crusting of his sinuses, all of which require regular use of sinus medication.  In addition, a December 2014 VA treatment record notes sinusitis with sinus drainage and congestion for one week. 

VA treatment records in May 2017 note chronic sinusitis for years in March 2014.  In addition, records in February 2017 reflect sinus drainage for one week, as well as congestion, pressure, and yellow mucus in December 2014.  Post nasal drip and whitish secretions were noted in December 2015.  

The Board finds that there has been no significant change in the sinus symptoms throughout the appeal, and in view of the increase to 50 percent in the February 2017 rating decision, the Board finds the Veteran's disability picture due to chronic sinusitis more closely approximates to the criteria for a 50 percent rating throughout the appeal, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  This is the maximum schedular rating allowed under DCs 6510 through 6514; thus, an even higher rating is not warranted.  


ORDER

Prior to February 20, 2017, a 50 percent rating for sinusitis is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


